Citation Nr: 0904244	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

By way of background, a December 2007 Board decision remanded 
the veteran's claim for further development, and after 
completing the requested development, the RO readjudicated 
the veteran's claim, as reflected by an October 2008 
supplemental statement of the case.  Because the benefit 
sought by the veteran remains denied, the claim has been 
returned to the Board.  The issue on appeal has been 
rephrased to better reflect the veteran's current disability.


FINDINGS OF FACT

1.  The veteran served in combat while stationed in Vietnam.

2.  The veteran has provided satisfactory lay evidence to 
establish the occurrence of a combat-related lower back 
injury.

3.  The medical evidence of record relates the veteran's 
current lower back disability to the veteran's combat-related 
lower back injury.


CONCLUSION OF LAW

The criteria for service connection for a lower back 
disability have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(d) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Therefore, in light of 
the disposition of the veteran's appeal, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary, as any potential failure of VA in fulfilling 
these duties is harmless error.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

This veteran honorably served in combat in Vietnam, during 
which time he earned the Purple Heart Medal, the Combat 
Infantryman Badge, and the Bronze Star Medal.

The veteran reports sustaining damage to the nerves of his 
lower back in April 1970 while repelling from a helicopter at 
night under enemy fire.  The veteran indicated that while he 
was repelling, the strap for his 130-pound rucksack broke, 
causing the weight of the sack to fall in his middle/lower 
back, resulting in pain and burning sensations to the present 
day.  However, the veteran denied receiving any in-service 
treatment for the injury aside from a medic's evaluation 
while in the combat field.  

The veteran's service treatment records and separation 
physical examination report fail to reflect any treatment for 
a back injury or assessment of a back condition in service.  
However, as outlined above, the veteran attributes his 
disability to an injury incurred during combat service in 
Vietnam.  Therefore, although the veteran's service records 
make no mention of a back injury or resulting disability, 
when an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2008).

The Board finds that the veteran's statements constitute 
satisfactory lay evidence of his combat-related injury.  The 
record contains the veteran's detailed recitation of how 
injury occurred, and the history the veteran provided is 
consistent with combat.  Therefore, the remaining question is 
whether the veteran has a current lower back disability 
attributable to his in-service back injury.

For these purposes, the veteran underwent a VA examination in 
February 2008.  The veteran reported injuring his back while 
repelling in Vietnam and stated that as a result, he has 
lower back pain that radiates into his bilateral lower 
extremities.  A physical examination of the veteran revealed 
decreased sensation to light touch in a non-dermatomal 
distribution of the entire right lower extremity and mild 
tenderness to palpation at the lower part of the lumbar 
spine.  X-rays taken on the date of the examination reflect 
complete disc space narrowing at L5-S1, with spurring present 
at multiple levels.  The examiner also noted that a June 2003 
MRI of the veteran's lumbar spine reflects mild broad-based 
central disc protrusion at L5-S1, with significant stenosis 
at that time.  Based on these results, the examiner diagnosed 
the veteran with severe lumbar degenerative disc disease at 
L5-S1, and opined that the veteran's current condition is at 
least as likely as not related to his in-service back injury.

Because the veteran has provided satisfactory lay evidence of 
his combat-related back injury, and because the medical 
opinion of record establishes that the veteran has a current 
back disability related to that injury, service connection 
for the veteran's lower back disability has been established, 
and the veteran's appeal is granted.


ORDER

Service connection for a lower back disability is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


